DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3, 6, 11-12, 22-24, and 28-30, drawn to a method for identifying proteins that specifically bind to an antibody comprising: i) Selecting a test antibody; ii) Preparing a cell lysate from a biological sample; iii) Contacting the cell lysate with the test antibody, and immunoprecipitating the antibody and its protein binding partner(s); iv) Analyzing the immunoprecipitated antibody and its protein binding partner(s) by mass spectrometry; v) Determining the fold enrichment of the protein(s) bound to the test antibody as compared to the proteins in the cell lysate; and vi) Identifying the proteins that specifically bind to the antibody, wherein proteins that specifically bind to the antibody are enriched as compared to proteins in the cell lysate.
Group II, claim(s) 2, 16, 17 and 64, drawn to a method for identifying proteins that specifically bind to an antibody comprising: i) Selecting a test antibody; ii) Preparing a first and second preparation of cell lysate from a biological sample, wherein the first and second preparations are nearly identical; iii) Contacting the first cell lysate with the test antibody, and .
Group III, claim(s) 26, drawn to A method for determining the relative performance of more than one antibody comprising: a. performing the method of claim 1 for more than one test antibody, b. and comparing the performance of the test antibodies of claim 1, against each other, and ranking their performance based upon signal intensity, fold enrichment, sequence coverage, number of unique peptides, or spectral counts, wherein one antibody performs better than another with respect to a particular target protein if its signal intensity, fold enrichment, sequence coverage, number of unique peptides, or spectral counts is greater than with another antibody.
Group IV, claim(s) 47 and 50, drawn to A method for preparing a matched set of antibodies, the method comprising: (a) determining the affinity of each antibody for its respective antigen in a cell lysate, (b) determining the selectivity of each antibody for its .
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I through IV lack unity of invention because even though the inventions of these groups require the technical feature of identifying proteins that specifically bind to an antibody comprising immunoprecipitation and mass spectrometry, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Maltere et al. 2014 (cited on the ISR filed 11/29/2018).  The reference teaches methods for identifying proteins that specifically bind to an antibody comprising immunoprecitation and mass spectrometry (pg. 422 section titled “Immunoprecipitation and mass spectrometry” and Figure 4).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY N MACFARLANE/            Examiner, Art Unit 1649